—In an action to recover damages for personal injuries, etc., the defendants Carl B. Weiss and Nassau Orthopedic Surgeons, P. C., appeal from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), entered July 2, 1999, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs raised a triable issue of fact in opposition to the prima facie showing of entitlement to summary judgment by the moving defendants, and the motion was therefore properly denied (see, Zuckerman v City of New York, 49 NY2d 557). The conflicting expert opinions presented in the opposing affidavits raised a triable issue of material fact for a jury (see, Kallenberg v Beth Israel Hosp., 45 AD2d 177, affd 37 NY2d 719). S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.